DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Since the limitation of claims 17, 19-20 and 22  uses a means plus for terms "means for embedding", "means for extracting "  “means for generating” “means for synchronizing” “means for transmitting” “means for converting” coupled with functional language without reciting sufficient structure to achieve the function have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim elements listed above for claim 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows the corresponding structure described in the specification and found to be sufficient.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-10,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0304571 A1 to Tsukagoshi et al in view of US 2012/0063603 A1 to Evans et al.
As to claim 1, Tsukagoshi  discloses a system for measuring delay between audio and video signals, the system comprising: a first time server configured to generate at least one remote timestamp (see fig.2; page.3, ¶0043¶); a transmission device configured to embed a video timestamp to a video signal based on the generated at least one remote timestamp and to embed an audio timestamp to an audio signal based on the generated at least one remote timestamp(see fig.2; page.3, ¶0043,¶0047); a receiver configured to receive the audio and video signal with the respective embedded video and audio timestamps(see fig.4; page.4, ¶0056); a second time server local to the receiver, and configured to synchronize a clock of the receiver to periodically generate a local timestamp(see fig.5; page.4, ¶0064); a delay processor configured to extract the embedded video timestamp from the video signal and the embedded audio timestamp from the audio signal to determine an absolute delay and a relative delay between the audio and video signals by comparing the local timestamp with each of the extracted video timestamp and the extracted audio timestamp; wherein the absolute delay measures each of the extracted video and audio timestamps to the local timestamp; wherein the relative delay measures the extracted video timestamp to the extracted audio timestamp(see fig.5; page.4,¶0062-¶0064,¶0069); wherein the delay processor is further see fig.5, Comparator Circuit 46 ; page.4, ¶0066); and wherein the synchronization signal is configured to synchronize the audio signal with the video signal to generate a media playout signal that comprises the audio and video signals and is configured for playout on a content consuming device( page.4, ¶0061).
Tsukagoshi does not explicitly discloses wherein the first time server references a global navigation satellite system (“GNSS”) signal; wherein the second time server is configured to synchronize the clock of the receiver based on the GNSS signal.
Evans discloses wherein the first time server references a global navigation satellite system (“GNSS”) signal (page.5, ¶0044); wherein the second time server is configured to synchronize the clock of the receiver based on the GNSS signal (page.6, ¶0054, ¶0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukagoshi with the teaching as taught by Evans in order to use an accurate real-time clocks and synchronized with accurate real-time clocks at local device(s) using any known clock synchronization technique.
As to claim 2, Tsukagoshi further discloses wherein the receiver is at least one of a video router, a video switcher, a standards converter and a multi-viewer (see fig.1).
As to claim 4, Tsukagoshi further discloses wherein the transmission device is further configured to: embed the video timestamp into the active picture of the video signal that indicates a time of an alignment point immediately preceding a start of the active picture; and embed the audio timestamp to an audio channel of the audio signal that see fig.2; page.3, ¶0043, ¶0047).
As to claim 5, Tsukagoshi further discloses wherein the video timestamp is equivalent to the audio timestamp (see fig.2; page.3, ¶0043, ¶0047).
As to claim 6, Tsukagoshi further discloses wherein the transmission device comprises a conversion processor configured to convert the video signal with the embedded video timestamp and the audio signal with the embedded audio timestamp to respective IP packetized data signals to be transmitted to the receiver (see fig.2; page.3, ¶0042-¶0043, ¶0046-¶0047).
As to claim 7, Evans further discloses wherein the first time server is locked directly by to the GNSS signal to generate the at least one remote timestamp and the second time server is locked directly by to the GNSS signal to synchronize the clock of the receiver (page.5, ¶0044).
As to claim 9, Tsukagoshi does not explicitly discloses wherein the first time server references a global navigation satellite system (“GNSS”) signal; wherein the second time server is local to the receiver and is configured to synchronize a clock of the receiver to periodically generate the local timestamp; and wherein the second time server is configured to synchronize the clock of the receiver based on the GNSS signal.
Evans discloses wherein the first time server references a global navigation satellite system (“GNSS”) signal; wherein the second time server is local to the receiver and is configured to synchronize a clock of the receiver to periodically generate the local timestamp; and wherein the second time server is configured to synchronize the clock of the receiver based on the GNSS signal (page.5, ¶0044 and ¶0054, ¶0064).

As to claim 10, Evans further discloses wherein the absolute delay measures each of the extracted video and audio timestamps to the local timestamp; and wherein the relative delay measures the extracted video timestamp to the extracted audio timestamp (see page.6, ¶0053, ¶0063).
As to claim 16, Evans further discloses wherein the first time server is locked directly by to the GNSS signal to generate the at least one remote timestamp and the second time server is locked directly by to the GNSS signal to synchronize the clock of the receiver (page.5, ¶0044 and ¶0054, ¶0064).
As to claim 18, is analyzed the same rejection with respect to system claim 10.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0304571 A1 to Tsukagoshi et al in view of US 2012/0063603 A1 to Evans et al, and further in view of US 2009/0091655 A1 to RUSSELL et al.
As to claim 3, Tsukagoshi and Evans do not explicitly discloses wherein the delay processor is further configured to transmit a signal to the transmission device to terminate embedding of at least one of the video timestamp in the video signal and the audio timestamp in the audio signal when a delay of at least one of the audio and video signals is above a predetermined time threshold.
page.2, ¶0013,¶0021; discloses when the delay exceeds some threshold, the controller delays the transfer of video frames presented to the video player in a manner that synchronizes the audio and video frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukagoshi and Evans with the teaching as taught by RUSSELL in order to reduce unsynchronized presentation of audio/video content within a specified time interval to the user(s).

Claims 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0304571 A1 to Tsukagoshi et al in view of US 2009/0091655 A1 to RUSSELL et al.
As to claim 12, Tsukagoshi does not explicitly discloses wherein the delay processor is further configured to transmit a signal to the transmission device to terminate embedding of at least one of the video timestamp in the video signal and the audio timestamp in the audio signal when a delay of at least one of the audio and video signals is above a predetermined time threshold.
RUSSELL discloses wherein the delay processor is further configured to transmit a signal to the transmission device to terminate embedding of at least one of the video timestamp in the video signal and the audio timestamp in the audio signal when a delay page.2, ¶0013,¶0021; discloses when the delay exceeds some threshold, the controller delays the transfer of video frames presented to the video player in a manner that synchronizes the audio and video frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsukagoshi with the teaching as taught by RUSSELL in order to reduce unsynchronized presentation of audio/video content within a specified time interval to the user(s).
As to claim 19, is analyzed the same rejection with respect to system claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11, 13-15, 17 and 20-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 2008/0304571 A1 to Tsukagoshi et al.
As to claim 8, Tsukagoshi  discloses a system for measuring delay between audio and video signals, the system comprising: a transmission device configured to: embed a video timestamp to a video signal based on at least one remote timestamp generated by a first time server; and embed an audio timestamp to an audio signal based on the at least one remote timestamp generated by the first time server(see fig.2; page.3, ¶0043,¶0047); a receiver configured to receive the audio and video signal with the respective embedded video and audio timestamps(see fig.4; page.4, ¶0056); a delay processor configured to extract the embedded video timestamp from the video signal and the embedded audio timestamp from the audio signal to determine an absolute delay and a relative delay between the audio and video signals by comparing each of the extracted video timestamp and the extracted audio timestamp with a local timestamp generated by a second time server that is local to the receiver(see fig.5; page.4,¶0062-¶0064,¶0069); wherein the delay processor is further configured to generate a synchronization signal based on the measured absolute and relative delays (see fig.5, Comparator Circuit 46 ; page.4, ¶0066); and wherein the synchronization signal is configured to synchronize the audio signal with the video signal to generate a media playout signal that comprises the audio and video signals and is configured for playout on a content consuming device(page.4, ¶0061).
As to claim 11, Tsukagoshi further discloses wherein the receiver is at least one of a video router, a video switcher, a standards converter and a multi-viewer (see fig.1).
As to claim 13, Tsukagoshi further discloses wherein the transmission device is further configured to: embed the video timestamp into the active picture of the video signal that indicates a time of an alignment point immediately preceding a start of the active see fig.2; page.3, ¶0043,¶0047).
As to claim 14, Tsukagoshi further discloses wherein the video timestamp is equivalent to the audio timestamp (see fig.2; page.3, ¶0043, ¶0047).
As to claim 15, Tsukagoshi further discloses wherein the transmission device comprises a conversion processor configured to convert the video signal with the embedded video timestamp and the audio signal with the embedded audio timestamp to respective IP packetized data signals to be transmitted to the receiver(see fig.2; page.3, ¶0042-¶0043, ¶0046-¶0047).
As to claim 17, is analyzed the same rejection with respect to system claim 8.
As to claim 20, is analyzed the same rejection with respect to system claim 13.
As to claim 21, is analyzed the same rejection with respect to system claim 14.
As to claim 22, is analyzed the same rejection with respect to system claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424